BY THE COURT.
The evidence is inadmissible. The return of the levy binds the officer, at least until set aside or explained by-evidence. The court from which the process issued might on proper evidence permit the return to be amended. Or possibly this court would hear evidence to explain a return on an execution offered in evidence, but the matter now offered is no evidence. It is but a certificate of a sheriff made to exonerate himself from liability. He had no authority to make such a return.
The plaintiff submitted to a non suit.